Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment submitted on June 9, 2022 (“the amendment”) in response to the Office action (OA) mailed on March 10, 2022 (“the previous OA”) have been fully considered. 
Support for claim 1 amendment can be found in original claim 7. 
In view of applicant’s amendment to claim 1, the rejection of claims 1-3, 5, 6, and 10-12 under 35 USC 102/103 over EP 2927296 A1 (US 20150299518 A1 to Nishijima et al. is relied upon in the rejection as equivalent document), as set forth in the previous OA is withdrawn. 
In view of applicant’s amendment, the rejection of claim 7 under 35 USC 103 as being unpatentable over EP 2927296 A1 (US 20150299518 A1 to Nishijima et al.) as applied to claim 1 above, and further in view of Fujita et al. (US 20130186572 A1) is modified. 
   

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-12 are rejected under  35 U.S.C. 103 as being unpatentable over EP 2927296 A1 (US 20150299518 A1 to Nishijima et al. is relied upon in the rejection as equivalent document) in view of Fujita et al. (US 20130186572 A1).

As to claim 1, Nishijima teaches adhesive composition that exhibits excellent water barrier capabilities (0001).  The adhesive composition of Nishijima comprises diene-based rubber that includes a carboxylic acid based functional group or carboxylic anhydride group (e.g. maleic anhydride) (base polymer) (0022-0024, and 0043), and a crosslinking agent that includes isocyanate-based crosslinking agent (moisture- curable component contained in an unreacted state) (0046-0049).   

Further, as to claim 1 limitation of moisture curable-component, Nishijima does not explicitly mention “moisture-curable component”. However, Nishijima disclose identical material as claimed moisture curable component, namely isocyanate (0046-0049 of Nishijima and claim 3 of the application).  As such, a person having ordinary skill in the art would recognize that the isocyanate of Nishijima is moisture-curable component. 


Further, as to claim 1 limitation of the base polymer contains a polymer having a functional group that becomes a functional group capable of reacting with the moisture-curable component through a reaction with water, it is submitted that Nishijima does not explicitly disclose this limitation. However, Nishijima and applicant disclose identical base polymer and moisture-curable component as claimed.  Specifically, Nishijima discloses diene-based rubber that includes carboxylic anhydride group e.g. maleic anhydride (0043) and isocyanate-based crosslinking agent (0049).  Applicant discloses that the polymer contained in the base polymer is modified with maleic anhydride (claim 6).  Further, applicant discloses that the moisture-curable component is an isocyanate compound (claim 3).   Given that Nishijima and applicant disclose identical base polymers and moisture curable components, absent any factual evidence on the record, it is reasonable to presume that the base polymer of Nishijima intrinsically contains a polymer having a functional group that becomes a functional group capable of reacting with the moisture-curable component through a reaction with water.  MPEP 2112.01 (I). 

As to claim 1, the difference between the claimed invention and the prior art of Nishijima is that Nishijima is silent as to disclosing water-absorbing material. 

Fujita discloses adhesive sheet or curable resin layer (0001) containing filler (0107).  Fujita further discloses various filler (inorganic and organic), including cellulose powder (0107).  It is submitted that cellulose powder is identical to the claimed water-absorbing polymer disclosed in the present application. See 0061 of US Patent Application Publication No. 20200347277 A1 (“the published application”).  As such, cellulose powder of Fujita is equated to claimed water-absorbing material. 

Nishijima discloses that the adhesive composition includes additives such as filler (0091-0092).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known filler disclosed by Fujita, including the cellulose powder, and use it in the adhesive composition of Nishijima given that Nishijima desires use of filler in the adhesive composition and doing so would be obvious for the purpose of practicing the invention of Nishijima.

As to claim 2, Nishijima discloses identical moisture curable component as claimed, namely isocyanate (see above).  As such, a person having ordinary skill in the art would recognize that the isocyanate of Nishijima is capable of chemically bonding to an adherend. 

As to claim 3, Nishijima discloses isocyanate (see above). 

As to claim 5, Nishijima discloses a diene-based rubber that includes a carboxylic acid based functional group or carboxylic anhydride group (e.g. maleic anhydride) (base polymer) (0022-0024, and 0043),

As to claim 6, Nishijima discloses diene-based rubber that is modified by maleic anhydride (0043). 

As to claim 8, as set forth previously Fujita and applicant disclose identical water absorbing material, namely cellulose powder (0107 of Fujita and 0061 of the published application).  

As to claim 9, Fujita discloses that the amount of filler is 0.5 to 40 parts by weight per 100 parts by weight of the silicone adhesive (0107), which overlaps with the claimed amount of water-absorbing material. 

As to claims 10-12, Nishijima discloses an adhesive layer obtained from the adhesive composition (0099 and 0103), an adhesive sheet comprising the adhesive layer (0102), and the adhesive layer is formed on a base sheet (substrate) (0102). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2927296 A1 (US 20150299518 A1 to Nishijima et al.) in view of Fujita et al. (US 20130186572 A1) as applied to claim 1 above, and further in view of Hori et al. (US 4453997).

Nishijima as modified by Fujita is silent as to disclosing claim 4. 

Hori discloses adhesive material comprising an adhesive resin and/or rubber (column 1, lines 15-20) and a partial crosslinking agent such as polyisocyanate in an amount of about 10 parts by weight per 100 parts by weight of the rubber (column 5, lines 40-50).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the isocyanate crosslinking agent (moisture-curable component) of Nishijima in the amount disclosed by Hori, motivated by the desire to formulate the adhesive composition of Hori. 

Response to Arguments

Applicant's arguments filed on June 9, 2022 have been fully considered but they are not persuasive.

It is submitted that the amendment incorporates claim 7 in claim 1. As such, claim 1 is now claim 7.  In view of applicant’s amendment to claim 1, applicant’s arguments are addressed to the extent applicable to the current rejections of record. 
With respect to the combination of Nishijima in view of Fujita, applicant argues that the filler disclosed in Nishijima is just one example among various kinds of additives disclosed in Nishijima (0091).  Applicant further submits that Fujita describes cellulose powder as a filler (0107). However, cellulose powder of Fujita is just one example among various kinds of organic fillers.  Fujita also does not disclose that the cellulose powder is capable of absorbing and retaining water.  Applicant further argues that there is no description in either Fujita or Nishijima that would have reasonably motivated to one of ordinary skill in the art to select cellulose powder among the many examples of fillers in Fujita and then use the cellulose powder as the filler in the adhesive composition of Nishijima.  As such, the only manner by which the Office could have reached the conclusion of obviousness is based on impermissible application of hindsight.  Pages 5-6 of the amendment. 

The examiner respectfully disagrees. First, it is submitted that Nishijima discloses that the adhesive composition includes a filler as one of the additives (0091-0092).  Second, while it is agreed that Fujita describes different kinds of fillers, it is submitted that one such filler disclosed by Fujita is cellulose powder that is suitable for use in an adhesive (0107).  While the examiner recognizes that Fujita does not explicitly mention “water-absorbing material” as claimed (claim 1). However, applicant discloses cellulose powder as water absorbing material (0061 of the published application).  Given that Fujita and applicant disclose identical materials (cellulose powder), absent any factual evidence on the record, a person having ordinary skill in the art would recognize that the cellulose powder of Fujita is water absorbing material.  Furthermore, the claimed invention does not set forth any specific degree to which water-absorbing material must absorb and retain water.  Moreover, claimed invention does not require that the water-absorbing material retains the water. As such, applicant’s argument that Fujita also does not disclose that the cellulose powder is capable of absorbing and retaining water is not commensurate in scope with the claimed invention. Given that Nishijima desires use of filler in the adhesive composition (0090-0092), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known filler disclosed by Fujita, including the cellulose powder, and use it in the adhesive composition of Nishijima given that Nishijima desires use of filler in the adhesive composition and doing so would be obvious for the purpose of practicing the invention of Nishijima. Therefore, nothing was relied on that could be gleaned only from applicant’s disclosure.  Accordingly, applicant’s argument that the Office relies on impermissible hindsight is not found persuasive. 

Applicant points to Examples 1-4 of the present specification.  According to applicant, the adhesive sheets using the adhesive compositions according to Examples 1-3, which contains the water-absorbing polymer, exhibited higher attachment strength to wet surface than the adhesive sheet using the adhesive composition according to Example 4, which does not contain the water absorbing material.  Applicant submits that this is an unexpected result of the claimed adhesive composition.  Pages 6-7 of the amendment. 

The examiner respectfully disagrees.  It is submitted that the claimed invention is broader in scope than Examples 1-3 of the specification.  For example, the claimed invention broadly recites a base polymer, moisture-curable component, and a water-absorbing material.  However, Examples 1-3 of the specification uses specific formulation of adhesive composition.  For example, Examples 1-3 use specific water-absorbing polymer (KI gel-isobutylene-maleic anhydride copolymer-see Table 1 and 0100 of the published application), whereas clamed invention merely recites “water-absorbing material”.  Further, Examples 1-3 uses specific combination of solid and liquid rubbers (Table 1), whereas claimed invention recites “a base polymer having a functional group”.  As such, the claimed invention is broader in scope than showing of alleged unexpected results in the specification.  Furthermore, as set forth previously the combination of Nishijima in view of Fujita renders obvious claimed invention (claim 1).  As such, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP 2145 (II). 

With respect to the rejections of claims 4, 8, and 9, applicant has incorporated same arguments that are set forth previously with respect to Nishiyama and Fujita.  Page 7 of the amendment. 
In response, the examiner incorporates his rebuttal as set forth previously in the current OA here by reference. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANISH P DESAI/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 12, 2022